DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

		Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains  the stored information about the adjusted setting and adjust the determined default setting using the retrieved information as now claimed.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-20 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Otsuka et al. (JP 2001-354343 A) in view of Cremon et al. (US 2002/0191998 A1).
With respect to claims 1, 3, 4, 7, 10, 13, 14, 17 and 20, Otsuka et al.  (Fig.1) teaches a method carried out by a printer 10 configured to connect with a detachable ink unit 34, 36, 38 and a printing medium 20 which includes a label wound around a core 18, the printer comprising an inherent wireless tag reader and writer (paras [0040] and [0050]) so as to be configured to communicate with a chip i.e., a wireless tag, accepting an input to adjust a setting via an inherent input device CPU 56 (Fig.5 and [0038]) configured to accept an input information and a controller 56 configured to control the wireless tag reader and writer to store information about 
Otsuka et al. does not clearly teach the use of a wireless tag reader and writer and an input device configured to accept an input from a user. 
However, the use of a wireless tag reader and writer and an input device configured to accept an input from a user are conventional.  For example, Cremon et al. (Fig.1) teaches the conventional use of a wireless tag reader and writer 4 or 5 and an input device such as an input keypad or a keyboard which accepts parameters or an input from a user ([0013] and [0050]).
  In view of the teaching of Cremon et al., it would have been obvious to one of ordinary skill in the art to modify the printer of Otsuka et al. by providing a conventional wireless tag reader and writer and an input device which accepts an input from a user for the advantage of providing an input system giving the user a choice of inputting data or information about the adjusted setting for adjusting information indicating the adjusted setting according to application and design preference, and because one of ordinary skill in the art would have been able to carry out such a modification, and the results were reasonably predictable.
With respect to claims 2 and 12, Otsuka et al. (Fig.5) teaches a memory 60, 62 ([0026], [0037]), that stores adjust setting information about i.e. the previous setting information or a default setting associated with each combination of ink units and printing media, wherein the controller is further configured to: control the wireless tag reader and writer to retrieve the stored information about the adjusted setting; determine the default setting associated with the combination of the ink unit and the printing unit corresponding to the retrieved 
With respect to claims 5, 6, 15 and 16, Otsuka et al. teaches the identification information i.e., the first identification information for the ink unit and identification information i.e., second identification information for the printing medium are each stored in the first tag 42 and the second tag 50 before the ink unit and the printing medium are attached to the printer since various types of inks for inking unit and the printing medium are used and attachable to the ([0034, 0035, 0040]).  
With respect to claims 8, 9, 18 and 19, Otsuka et al. teaches the adjustment information indicates the adjustment of setting density i.e., a positive or a negative adjustment value of the print density for a print density ([0004] and [0016]).

Response to Arguments

	Applicants' arguments filed on February 02, 2021 have been fully considered but they are not persuasive. 
 	Applicant argues that Otsuka et al. and Cremon et al. fail to teach the controller that controls the wireless tag reader and writer included in the printer to store information in the chip.
	However, as explained above, Otsuka et al. clearly teaches the controller 56 which controls the wireless tag reader and writer to store about the adjusted setting ([0040]) and information in at least one of a first tag included in the ink unit and a second tag included in the core as recited in claims 1 and 11. Note that Otsuka et al. teaches the printing preparation including setting can be automatically performed since the combination setting of the ink unit and the printing medium that are attached to the printer ([0040]) as recited in the claims. 
 	Applicant argues that Cremon et al. fails to teach the concept of applying retrieved information to a default setting stored in the printer memory as recited in claims 2 and 12. 

Note that Cremon et al. is cited to show the conventional use of a wireless tag reader and writer and an input device such as an input keypad or a keyboard, and note, also, a memory that stores a default setting is conventional (applicant’s specification, [0004]). Therefore, the combination of Otsuka et al. and Cremon et al. renders obvious the structures and limitations as recited in the claims 2 and 12. 
Conclusion
         	
         	The patents to Bouverie et al., De Munck et al. and Tsirline et al. are cited to show other structures and methods having obvious similarities to the claimed structures and method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony H Nguyen/
Primary Examiner, Art Unit 2853